DETAILED ACTION
An amendment was received and entered on 12/9/2020.
Claims 20 and 30 were canceled.
Claims 18, 19, 21-29, and 31-40 remain pending.
Claims 22, 25-29, and 33-40 stand withdrawn from consideration in view of Applicant’s election of group II and the species “interaction of SHARP and Xist lncRNA, molecules that target “Xist lncRNA or the mRNA of SHARP”, and “antisense” in the response filed 11/16/2018. The species of “siRNA” is also under consideration.
	Claims 18, 19, 21, 23, 24, 31, and 32 are under consideration.
Applicant’s amendments overcame the anticipation rejections of record and necessitated the new obviousness rejection set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/152301, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘301 application fails to disclose the genus of molecules that inhibit SHARP interaction with Xist and directly contact nucleotides 317 to 1056 of the Xist lncRNA. Accordingly, the effective filing date of the instant claims is no earlier than 4/25/2016.

Claim Interpretation
	Claim 18 recites the phrase “the molecule that inhibits SHARP interaction with Xist lncRNA directly contacts nucleotides 317 to 1056 of the Xist lncRNA.” This phrase has been interpreted as meaning that the molecule directly contacts a sequence of nucleotides within Xist lncRNA nucleotides 317-1056, and not that the molecule must contact every nucleotide from position 317 to position 1056. This is consistent with the specification at paragraph 120 which states that the “SHARP binding site on Xist includes nucleotides 317 to 1056 on Xist” and that antisense oligonucleotides directed to this site “do not need to bind the entire binding region to disrupt or abolish the binding of the corresponding Xist complex component.” Moreover, instant claim 19 is drawn to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18, 19, 21, 23, 24, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20190048339, of record) in view of Wutz et al (Nature Genetics 30:167-174, 2002, of record as citation 52 in the IDS of 10/1/2019), Monfort et al (Cell Reports 12: 554–561, 2015), and Fatemi et al (Molecular Therapy-Nucleic Acids (2014) 3, e196).
Lee taught a method for activating an inactive X-linked allele in a cell. The methods include administering to the cell (i) one or both of a DNA methyltransferase (DNMT) Inhibitor and/or a topoisomerase inhibitor; and (ii) an inhibitor of an Xist-interacting protein.  See claim 2 of ‘339, and page 2, lines 6-9 of ‘219. The Xist interacting protein may be SHARP (see ‘339 claim 5, and page 2, lines 15-19 of ‘219). The inhibitor may be an inhibitory nucleic acid such as an antisense oligonucleotide or siRNA. See abstract and e.g. paragraph 3 of ‘339, and page 13, lines 19-25, page 20, lines 1-10, and page 25 of ‘219. 

Wutz taught that chromosomal silencing mediated by Xist is dependent on a  conserved repeat sequence (the A-repeat) at the 5’-terminus of Xist lncRNA, and that deletion of the 5’-terminal 900 nucleotides of Xist lncRNA abrogated silencing. See abstract, and last sentence of first full paragraph on page 170. 
Monfort taught that Spen (SHARP synonym) was crucial for Xist function and that it binds to Xist A-repeat sequences in vitro. 
Fatemi taught that de-repression of genes targeted by lncRNAs could be achieved by antisense or siRNA directed to the lncRNA (see pages 5-6), noting that “[k]nockdown of lncRNAs in vivo has led to successful upregulation of therapeutic target genes and proteins resulting in measurable phenotypic responses” (first sentence of second paragraph on page 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Lee by targeting Xist lncRNA with an antisense oligonucleotide or siRNA that promotes cleavage of Xist lncRNA to remove the 5’-0.9 kb of the lncRNA.  It was clear that Lee sought to activate an inactive X-linked allele in a cell by interfering with the interaction of Xist with its interacting proteins, such as SHARP.  See e.g. claim 5. In view of the teachings of the Wutz and Monfort, one of ordinary skill would have immediately appreciated that this could be accomplished by removing the binding site for SHARP from the Xist lncRNA, since these references taught that a lncRNA lacking the SHARP binding site in the 5’-terminal 0.9 kb of Xist was incapable of promoting inactivation.  One of ordinary skill would have understood prima facie obvious.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:


See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635